Exhibit 10.1
EXECUTION VERSION
 
U.S. $750,000,000
CREDIT AGREEMENT
Dated as of June 22, 2011
among
COVENTRY HEALTH CARE, INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
THE INITIAL ISSUING BANKS NAMED HEREIN
as Initial Issuing Banks
and
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
as Administrative Agent
and
CITIBANK, N.A.
and
BANK OF AMERICA, N.A.
as Syndication Agents
 
J.P. MORGAN SECURITIES LLC,
CITIGROUP GLOBAL MARKETS INC.
and
MERRILL LYNCH PIERCE FENNER & SMITH INCORPORATED
as Joint Lead Arrangers
and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Terms Generally
    19  
SECTION 1.03. Computation of Time Periods
    19  
SECTION 1.04. Accounting Terms
    19    
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
    20  
SECTION 2.01. The Advances and Letters of Credit
    20  
SECTION 2.02. Making the Advances
    20  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    22  
SECTION 2.04. Fees
    24  
SECTION 2.05. Optional Termination or Reduction of the Commitments
    24  
SECTION 2.06. Repayment
    25  
SECTION 2.07. Interest on Advances
    26  
SECTION 2.08. Interest Rate Determination
    26  
SECTION 2.09. Optional Conversion of Advances
    28  
SECTION 2.10. Prepayments of Advances
    28  
SECTION 2.11. Increased Costs
    28  
SECTION 2.12. Illegality
    29  
SECTION 2.13. Payments and Computations
    30  
SECTION 2.14. Taxes
    31  
SECTION 2.15. Sharing of Payments, Etc
    33  
SECTION 2.16. Evidence of Debt
    34  
SECTION 2.17. Use of Proceeds
    34  

i 



--------------------------------------------------------------------------------



 



         
SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments
    34  
SECTION 2.19. Extension of Termination Date
    36  
SECTION 2.20. Defaulting Lenders
    39  
SECTION 2.21. Cash Collateral
    41  
SECTION 2.22. Replacement of Lenders
    42    
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    43  
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    43  
SECTION 3.02. Conditions Precedent to Each Borrowing, Letter of Credit Issuance
and Commitment Increase
    44  
SECTION 3.03.Determinations Under Section 3.01
    45    
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    45  
SECTION 4.01.Representations and Warranties of the Borrower
    45    
ARTICLE V COVENANTS OF THE BORROWER
    47  
SECTION 5.01.Affirmative Covenants
    47  
SECTION 5.02.Negative Covenants
    51  
SECTION 5.03.Financial Covenant
    54    
ARTICLE VI EVENTS OF DEFAULT
    54  
SECTION 6.01.Events of Default
    54  
SECTION 6.02.Actions in Respect of the Letters of Credit upon Default
    57    
ARTICLE VII THE AGENT
    57  
SECTION 7.01.Authorization and Action
    57  
SECTION 7.02.Agent’s Reliance, Etc
    58  
SECTION 7.03.JPMCB and Affiliates
    58  
SECTION 7.04.Lender Credit Decision
    58  
SECTION 7.05.Indemnification
    59  
SECTION 7.06.Successor Agent
    60  
SECTION 7.07.Other Agents
    60  

ii 



--------------------------------------------------------------------------------



 



         
ARTICLE VIII MISCELLANEOUS
    60  
SECTION 8.01.Amendments, Etc
    60  
SECTION 8.02.Notices, Etc
    61  
SECTION 8.03.No Waiver; Remedies
    62  
SECTION 8.04.Costs and Expenses
    62  
SECTION 8.05.Right of Setoff
    64  
SECTION 8.06.Binding Effect
    64  
SECTION 8.07.Assignments and Participations
    64  
SECTION 8.08.Confidentiality
    68  
SECTION 8.09.Governing Law
    69  
SECTION 8.10.Execution in Counterparts
    69  
SECTION 8.11.Jurisdiction, Etc
    69  
SECTION 8.12.No Liability of the Issuing Banks
    69  
SECTION 8.13.Patriot Act Notice
    70  
SECTION 8.14.Waiver of Jury Trial
    70  
SECTION 8.15.No Fiduciary Duty
    70  
SECTION 8.16.Severability
    71  

     
Schedules
   
Schedule I
  List of Applicable Lending Offices
Schedule 2.01(b)
  Existing Letters of Credit
Schedule 4.01(c)
  Required Authorizations and Approvals
Schedule 4.01(f)
  Disclosed Litigation
Schedule 4.01(j)
  Subsidiaries
Schedule 5.02(a)
  Existing Liens
Schedule 5.02(d)
  Existing Debt

     
Exhibits
   
Exhibit A
  Form of Note
Exhibit B
  Form of Notice of Borrowing
Exhibit C
  Form of Assignment and Acceptance
Exhibit D-1
  Form of Opinion of General Counsel for the Borrower
Exhibit D-2
  Form of Opinion of Bass, Berry & Sims PLC

iii 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          CREDIT AGREEMENT, dated as of June 22, 2011 (this “Agreement”), among
COVENTRY HEALTH CARE, INC., a Delaware corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and issuers of letters of credit (the “Initial Issuing Banks”) listed on
Schedule I hereto, and their successors and permitted assigns, and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION (“JPMCB”), as administrative agent (the
“Agent”) for the Lenders (as hereinafter defined).
          The parties hereto agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings:
          “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer of such Person. For purposes of
this definition, the term “control” (including the terms “controlling”,
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to vote 10% or more of the Voting
Stock of such Person or to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
          “Agent’s Account” means the account of the Agent maintained by the
Agent at JPMCB at its office at 10 South Dearborn, Floor 07, Chicago, IL
60603-2003, Attention: Joyce King.
          “Anniversary Date” has the meaning specified in Section 2.19(a).
          “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
          “Applicable Margin” means, as of any date, (a) with respect to Base
Rate Advances, one percent per annum less than the Applicable Margin for
Eurodollar Rate Advances as of such date, but in no event less than zero, and
(b) with respect to Eurodollar Rate Advances, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 



--------------------------------------------------------------------------------



 



          Applicable Margin for Public Debt Rating S&P/Moody’s/Fitch  
Eurodollar Rate Advances
Level 1
   
BBB+/Baa1/BBB+ or above
  1.050%
Level 2
   
BBB/Baa2/BBB
  1.250%
Level 3
   
BBB-/Baa3/BBB-
  1.475%
Level 4
   
BB+/ Ba1/BB+
  1.675%
Level 5
   
Lower than Level 4
  1.850%

          “Applicable Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Applicable Public Debt Rating S&P/Moody’s/Fitch   Percentage
Level 1
   
BBB+/Baa1/BBB+ or above
  0.200%
Level 2
   
BBB/ Baa2/BBB
  0.250%
Level 3
   
BBB-/ Baa3/BBB-
  0.275%
Level 4
   
BB+/ Ba1/BB+
  0.325%
Level 5
   
Lower than Level 4
  0.400%

          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.

2



--------------------------------------------------------------------------------



 



          “Assuming Lender” has the meaning specified in Section 2.18(d).
          “Assumption Agreement” has the meaning specified in
Section 2.18(d)(ii).
          “Available Amount” of any Letter of Credit means, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing); provided,
however, that, with respect to any Letter of Credit that, by its terms or the
terms of any Letter of Credit Agreement related thereto, provides for one or
more automatic increases in the stated amount thereof, the Available Amount of
such Letter of Credit shall be deemed to be the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
          “Bankruptcy Event” means, with respect to any Person, when such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment; provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
          “Base Rate” means, for any date, a fluctuating interest rate per annum
in effect from time to time, which rate per annum shall at all times be equal to
(a) the highest of (i) the rate of interest announced publicly by JPMCB as its
prime rate in effect at its office located at 270 Park Avenue, New York, New
York, from time to time, (ii) 1/2 of one percent per annum above the Federal
Funds Rate and (iii) one percent per annum above the Eurodollar Rate for a
one-month interest period as in effect on the date of determination plus (b) the
Applicable Margin.
          “Base Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(i).
          “Board” means the Board of Governors of the Federal Reserve System.
          “Borrower Information” has the meaning specified in Section 8.08.
          “Borrowing” means a borrowing consisting of simultaneous Advances of
the same Type made by each of the Lenders pursuant to Section 2.01(a).
          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.

3



--------------------------------------------------------------------------------



 



          “Capital Lease Obligations” means, as to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, to the extent such obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP and, for the purposes of this Agreement, the amount of such
obligations at any time shall be the capitalized amount thereof at such time
determined in accordance with GAAP.
          “Cash Collateralize” means to deposit in the L/C Cash Collateral
Account, or to pledge and deposit with or deliver to the Agent, for the benefit
of one or more of the Issuing Banks or Lenders, as collateral for the L/C
Exposure, cash or deposit account balances, pursuant to documentation in form
and substance satisfactory to the Agent and each applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.
          “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
          “Commitment Date” has the meaning specified in Section 2.18(b).
          “Commitment Increase” has the meaning specified in Section 2.18(a).
          “Communications” has the meaning specified in Section 8.02(b).
          “Consent Date” has the meaning specified in Section 2.19(a).
          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.
          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or writeoff of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Debt (including the Advances), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, and non-cash write-offs and
impairment charges with respect thereto, (e) non-cash stock-based compensation
expense and (f) any extraordinary or

4



--------------------------------------------------------------------------------



 



non-recurring expenses or losses (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, losses on sales of assets outside of the ordinary course of business),
and minus, to the extent included in the statement of such Consolidated Net
Income for such period, the sum of (i) any extraordinary or non-recurring income
or gains (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on sales of
assets outside of the ordinary course of business) and (ii) all non-cash items
increasing Consolidated Net Income for such period (other than any such non-cash
item to the extent that it will result in the receipt of cash payments in any
future period). For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”) with
respect to any determination of the Consolidated Leverage Ratio, (i) if at any
time during such Reference Period the Borrower or any of its Subsidiaries shall
have made any Material Disposition (as defined below), the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period and (ii) if during such Reference Period the Borrower
or any of its Subsidiaries shall have made a Material Acquisition (as defined
below), Consolidated EBITDA for such Reference Period shall be calculated after
giving pro forma effect thereto as if such Material Acquisition occurred on the
first day of such Reference Period. As used in this definition, “Material
Acquisition” means any acquisition of property or series of related acquisitions
of property that (a) constitutes assets comprising all or substantially all of
an operating unit of a business or results in a Person becoming a Subsidiary of
the Borrower and (b) involves the payment of consideration by the Borrower and
its Subsidiaries in excess of $25,000,000; and “Material Disposition” means any
sale, lease, transfer or other disposition of property or series of related
sales, leases, transfers or other dispositions of property that yields gross
proceeds to the Borrower or any of its Subsidiaries in excess of $25,000,000.
          “Consolidated Leverage Ratio” means, as at the last day of any period,
the ratio of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA
for such period.
          “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Borrower and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income (or deficit) of any Person accrued prior to the date it
becomes a Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries, (b) the income (or deficit) of any Person
(other than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or other distributions and (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any contractual obligation (other than under this
Agreement or the Notes) or (other than in the case of any such Subsidiary that
is an HMO Subsidiary or an Insurance Subsidiary) requirement of law applicable
to such Subsidiary.
          “Consolidated Net Worth” means, at any date, the consolidated
shareholders’ equity of the Borrower and its Subsidiaries, determined on a
consolidated basis as of such date.

5



--------------------------------------------------------------------------------



 



          “Consolidated Total Debt” means, at any date, the aggregate principal
amount of all Debt of the Borrower and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP.
          “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit or similar
arrangements, (g) the liquidation value of all mandatorily redeemable preferred
capital stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Section 6.01(d) only, all obligations of such Person in respect of
Hedge Agreements. The Debt of any Person shall include the Debt of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Debt expressly provide that such Person is not liable therefor.
          “Debtor Relief Law” has the meaning specified in Section 6.01(e).
          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.
          “Defaulting Lender” means, subject to Section 2.20(b), any Lender that
(a) has failed to (i) fund all or any portion of its Advances within two
Business Days of the date such Advances were required to be funded hereunder
unless such Lender notifies the Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Agent, any Issuing Bank or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within two Business Days of
the date when due, (b) has notified the Borrower, the Agent or any Issuing Bank
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund an Advance
hereunder and states that such position is based on such Lender’s

6



--------------------------------------------------------------------------------



 



good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Agent or the
Borrower, to confirm in writing to the Agent and the Borrower that it will
comply (and is financially able to comply) with its prospective funding
obligations hereunder ( provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower in form and substance satisfactory to the Agent and
the Borrower) or (d) has, or has a direct or indirect parent company that has,
become the subject of a Bankruptcy Event. Any determination by the Agent that a
Lender is a Defaulting Lender under clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.20(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.
          “Disclosed Litigation” has the meaning specified in Section 4.01(f).
          “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.
          “Effective Date” has the meaning specified in Section 3.01.
          “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender;
(iii) an Approved Fund; and (iv) any other Person approved by the Agent and each
Issuing Bank (such approval not to be unreasonably withheld or delayed) and,
unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with Section 8.07, the Borrower (such
approval not to be unreasonably withheld or delayed); provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received notice thereof. Neither (x) the Borrower or an Affiliate of the
Borrower nor (y) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (y), shall qualify as an Eligible Assignee.
          “Environmental Law” means any federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, judgment, decree or
judicial or agency interpretation, policy or guidance relating to pollution or
protection of the environment or natural resources, including those relating to
the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

7



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Borrower’s controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Internal Revenue
Code.
          “ERISA Event” means (a) (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
          “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.
          “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
          “Eurodollar Rate” means, for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Reuters LIBOR01 Screen (or any successor page) as the London interbank offered
rate for deposits in U.S. dollars at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period in an amount equal
to the amount of such Eurodollar Rate Advance and for a period comparable to
such Interest Period or, if for any reason such rate is not available, the
average (rounded upward to the nearest whole multiple of 1/100 of 1% per annum,
if such average is not such a multiple) of the rate per annum at which deposits
in U.S. dollars are offered by the principal office of each of the Reference
Banks in London, England to prime banks in the London interbank market at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period in an amount equal to the amount of such Eurodollar Rate Advance and for
a period comparable to

8



--------------------------------------------------------------------------------



 



such Interest Period by (b) a percentage equal to 100% minus the Eurodollar Rate
Reserve Percentage for such Interest Period. If the Reuters LIBOR01 Screen (or
any successor page) is unavailable, the Eurodollar Rate for any Interest Period
for each Eurodollar Rate Advance comprising part of the same Borrowing shall be
determined by the Agent on the basis of applicable rates furnished to and
received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08.
          “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a)(ii).
          “Eurodollar Rate Reserve Percentage” means, for any Interest Period
for all Eurodollar Rate Advances comprising part of the same Borrowing, the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board (or any
successor) for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Rate Advances is determined) having a term equal
to such Interest Period.
          “Events of Default” has the meaning specified in Section 6.01.
          “Extending Commitments” has the meaning specified in Section 2.19(b).
          “Extending Lender” has the meaning specified in Section 2.19(a).
          “Facility” means the Revolving Credit Facility or the Letter of Credit
Facility.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum for each day during such period equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
          “Fitch” means Fitch Investor’s Service, Inc.
          “Fronting Exposure” means, at any time there is a Defaulting Lender,
with respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the
outstanding L/C Exposure with respect to the Letters of Credit issued by such
Issuing Bank other than the L/C Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
          “GAAP” has the meaning specified in Section 1.04.

9



--------------------------------------------------------------------------------



 



          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Guarantee Obligation” means, as to any Person (the “guaranteeing
person”), any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Debt, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
          “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
          “HIPAA” means, collectively, the Health Insurance Portability and
Accountability Act of 1996, as amended, and any successor statute thereto, as
interpreted by the rules and regulations thereunder, all as the same may be in
effect from time to time. References to sections of HIPAA shall be construed
also to refer to any successor sections.

10



--------------------------------------------------------------------------------



 



          “HITECH Act” means the Health Information Technology for Economic and
Clinical Health Act, Title XIII of Division A and Title IV of Division B of the
American Recovery and Reinvestment Act of 2009 (ARRA), Pub. L. 111-5, Feb. 17,
2009, as amended, and any successor statute thereto, as interpreted by the rules
and regulations thereunder, all as the same may be in effect from time to time.
References to sections of the HITECH Act shall be construed also to refer to any
successor sections.
          “HMO” means any Person licensed as a health maintenance organization,
managed care organization or similar organization by a Governmental Authority
having jurisdiction over such Person.
          “HMO Regulations” means all requirements of law applicable to any HMO
Subsidiary (other than provisions of the organizational or governing documents
of such HMO Subsidiary) under federal or state law and any regulations, orders
and directives promulgated or issued pursuant to the foregoing, including
regulations regarding total statutory capital levels.
          “HMO Regulator” means any Governmental Authority charged with
administration, oversight or enforcement of an HMO Regulation, whether
primarily, secondarily or jointly.
          “HMO Subsidiary” means any Subsidiary of the Borrower that is an HMO.
          “Increase Date” has the meaning specified in Section 2.18(a).
          “Increasing and Extending Lender” has the meaning specified in
Section 2.19(a).
          “Increasing Lender” has the meaning specified in Section 2.18(b).
          “Indemnified Taxes” means Taxes that arise from any payment made
hereunder or under the Notes or any other documents to be delivered hereunder or
from the execution, delivery or registration of, performing under, or otherwise
with respect to, the Loan Documents.
          “Indentures” means (a) the Indenture, dated as of January 28, 2005,
between the Borrower and U.S. Bank National Association, successor to Wachovia
Bank, National Association, as trustee, in connection with the issuance of the
Borrower’s 57/8 % senior notes due 2012, (b) the Indenture, dated as of
January 28, 2005, between the Borrower and U.S. Bank National Association,
successor to Wachovia Bank, National Association, as trustee, in connection with
the issuance of the Borrower’s 61/8% senior notes due 2015, and (c) the
Indenture, dated as of March 20, 2007, between the Borrower and The Bank of New
York, as trustee, in connection with the issuance of the Borrower’s 5.95% senior
notes due 2017, as amended by the first supplemental indenture, dated as of
August 27, 2007, between the Borrower and Union Bank, National Association
(successor to Union Bank of California, N.A.), as trustee, in connection with
the issuance of the Borrower’s 6.30% senior notes due 2014, and as amended by
the second supplemental indenture, dated as of June 7, 2011, between the
Borrower and Union Bank, National Association, as trustee, in connection with
the issuance of the Borrower’s 5.450% senior notes due 2021.

11



--------------------------------------------------------------------------------



 



          “Ineligible Institution” means a (a) natural person or (b) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Advances or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business; provided, further, that, upon the occurrence of
an Event of Default, any Person (other than a Lender) shall be an Ineligible
Institution if, after giving effect to any proposed assignment to such Person,
such Person would hold more than 25% of the then outstanding Revolving Credit
Exposure or Commitments, as the case may be.
          “Information Memorandum” means the information memorandum dated June,
2011 used by the Agent in connection with the syndication of the Commitments.
          “Insurance Regulations” means all requirements of law applicable to
any Insurance Subsidiary (other than provisions of the organizational or
governing documents of such Insurance Subsidiary) under federal or state law and
any regulations, orders and directives promulgated or issued pursuant to the
foregoing, including regulations regarding total statutory capital levels.
          “Insurance Regulator” means any Governmental Authority charged with
the administration, oversight or enforcement of an Insurance Regulation, whether
primarily, secondarily or jointly.
          “Insurance Subsidiary” means any Subsidiary of the Borrower that is
doing business or is licensed under Insurance Regulations to offer and sell
health, dental and life insurance (or required to so qualify or to be so
licensed).
          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of a Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, and subject to clause (c) of this definition, nine or
twelve months, as the Borrower may, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:
          (a) the Borrower may not select any Interest Period with respect to
any Eurodollar Rate Advance under a Facility that ends after any scheduled
principal repayment installment date for such Facility unless, after giving
effect to such selection, the aggregate principal amount of Base Rate Advances
and of Eurodollar Rate Advances having Interest Periods that end on or prior to
such principal repayment installment date for such Facility shall

12



--------------------------------------------------------------------------------



 



be at least equal to the aggregate principal amount of Advances under such
Facility due and payable on or prior to such date;
          (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
          (c) the Borrower shall not be entitled to select an Interest Period
having duration of nine or twelve months unless, by 2:00 P.M. (New York City
time) on the second Business Day prior to the first day of such Interest Period,
each Lender has notified the Agent of such Lender’s approval of such Interest
Period (the failure of any Lender to so respond by such time being deemed for
all purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of such
Interest Period shall be one, two, three or six months, as specified by the
Borrower in the applicable Notice of Borrowing or notice of Conversion as the
desired alternative to an Interest Period of nine or twelve months;
          (d) whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day; provided, however,
that, if such extension would cause the last day of such Interest Period to
occur in the next following calendar month, the last day of such Interest Period
shall occur on the next preceding Business Day; and
          (e) whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “Issuing Bank” means an Initial Issuing Bank or any Lender designated
as an “Issuing Bank” hereunder by written notice to such effect to the Agent by
the Borrower and such Lender so long as such Lender expressly agrees to perform
in accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), and their respective successors as Issuing Banks
hereunder.
          “L/C Cash Collateral Account” means an interest-bearing cash
collateral account to be established and maintained by the Agent, over which the
Agent shall have sole dominion and control, upon terms as may be satisfactory to
the Agent.
          “L/C Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit.
          “L/C Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all L/C

13



--------------------------------------------------------------------------------



 



Disbursements that have not yet been reimbursed by or on behalf of the Borrower
at such time (through Advances or otherwise). The L/C Exposure of any Lender at
any time shall be its Ratable Share of the total L/C Exposure at such time.
          “L/C Related Documents” has the meaning specified in
Section 2.06(b)(i).
          “Lenders” means the Initial Lenders, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18, each New
Lender that shall become a party hereto pursuant to Section 2.19 and each Person
that shall become a party hereto pursuant to Section 8.07.
          “Letter of Credit” has the meaning specified in Section 2.01(b).
          “Letter of Credit Agreement” has the meaning specified in
Section 2.03(a).
          “Letter of Credit Commitment” means, with respect to each Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower and their specified Subsidiaries in (a) the amount set
forth opposite such Issuing Bank’s name on Schedule I hereto or (b) in the
notice designating such Issuing Bank as an Issuing Bank hereunder, in each case
as such amount may be reduced prior to such time pursuant to Section 2.05 and
from time to time by the Available Amount of any outstanding Letter of Credit
issued by any other Issuing Bank.
          “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time and (b) $100,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.
          “Letter of Credit Fee” has the meaning specified in Section 2.04(b).
          “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including the lien or retained security title of a conditional vendor and any
encumbrance on title to real property that secures debt.
          “Loan Documents” means, collectively, this Agreement, the Notes and
each certificate, agreement or document executed by the Borrower and delivered
to the Agent or any Lender in connection with the foregoing.
          “Material Adverse Change” means any material adverse change in the
business, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition or results of operations of the Borrower and its
Subsidiaries, taken as a whole, or (b) the rights and remedies of the Agent or
the Lenders under the Loan Documents.
          “Material HMO Subsidiary” means any HMO Subsidiary that is also a
Material Subsidiary.

14



--------------------------------------------------------------------------------



 



          “Material Insurance Subsidiary” means any Insurance Subsidiary that is
also a Material Subsidiary.
          “Material Subsidiary” means, at any date, a Subsidiary of the Borrower
having (a) assets in an amount equal to at least 5% of the amount of total
Consolidated assets of the Borrower and its Subsidiaries as of the last day of
the most recent fiscal quarter of the Borrower for which financial statements of
the Borrower have been furnished pursuant to Section 5.01(i) or (b) revenues in
an amount equal to at least 5% of the amount of total Consolidated revenues of
the Borrower and its Subsidiaries for the twelve-month period ending on such
date.
          “Medicaid Regulations” means, collectively, (a) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the medical assistance program established by said Title XIX, (b) all
applicable provisions of all federal rules promulgated pursuant to or in
connection with the statutes described in clause (a) above and all federal
administrative, reimbursement and other guidelines of all governmental
authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (a) above, (c) all state statutes and
plans for medical assistance enacted in connection with the statutes and
provisions described in clauses (a) and (b) above and (d) all applicable
provisions of all rules, regulations, manuals and orders of all governmental
authorities promulgated pursuant to or in connection with the statutes described
in clause (c) above and all state administrative, reimbursement and other
guidelines of all governmental authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (b) above.
          “Minimum Collateral Amount” means, at any time, with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
          “New Lenders” means, for purposes of Section 2.19, an Assignee,
approved by the Agent (which approval shall not be unreasonably withheld), that
the Borrower has requested to become a Lender hereunder pursuant to
Section 2.19(c).
          “New Termination Date” has the meaning specified in Section 2.19(a).

15



--------------------------------------------------------------------------------



 



          “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
          “Non-Extending Lender” has the meaning specified in Section 2.19(a).
          “Note” means a promissory note of the Borrower payable to the order of
a Lender, delivered pursuant to a request made under Section 2.16 in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Advances made by
such Lender.
          “Notice” has the meaning specified in Section 8.02(c).
          “Notice of Borrowing” has the meaning specified in Section 2.02(a).
          “Notice of Issuance” has the meaning specified in Section 2.03(a).
          “OFAC” means the U.S. Department of Treasury’s Office of Foreign
Assets Control.
          “Other Taxes” has the meaning specified in Section 2.14(b).
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
          “Plan” means a Single Employer Plan or a Multiple Employer Plan.
          “Platform” has the meaning specified in Section 8.02(b).
          “Prior Facility” means that certain Credit Agreement, dated as of
July 11, 2007, by and among the Borrower, the Initial Lenders, the Initial
Issuing Banks, certain other lenders party thereto and Citibank, N.A., as Agent
(as such terms are defined therein).
          “Proposed Additional Commitment” has the meaning specified in
Section 2.19(a).
          “Public Debt Rating” means, as of any date, the rating that has been
most recently announced by S&P, Moody’s or Fitch, as the case may be, for any
class of non-credit-enhanced long-term senior unsecured debt issued by the
Borrower or, if any such rating agency shall have issued more than one such
rating, the lowest such rating issued by such rating agency (but not lower than
the rating, if any, assigned to the Facilities by such agency). For purposes of
the foregoing, (a) if only one of S&P, Moody’s and Fitch shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage shall be
determined by reference to the

16



--------------------------------------------------------------------------------



 



available rating; (b) if none of S&P, Moody’s or Fitch shall have in effect a
Public Debt Rating, the Applicable Margin and the Applicable Percentage will be
set in accordance with Level 5 under the definition of “Applicable Margin” or
“Applicable Percentage”, as the case may be; (c) if the ratings established by
S&P, Moody’s and Fitch shall each fall within different levels, the Applicable
Margin and the Applicable Percentage shall be based upon the middle rating;
(d) if the ratings established by S&P, Moody’s and Fitch shall fall within
different levels and two of such ratings fall within the same level (the
“majority level”), the Applicable Margin and Applicable Percentage shall be
based on the majority level; (e) if any rating established by S&P, Moody’s or
Fitch shall be changed, such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change;
and (f) if S&P, Moody’s or Fitch shall change the basis on which ratings are
established, each reference herein to the Public Debt Rating announced by S&P,
Moody’s or Fitch, as the case may be, shall refer to the then equivalent rating
by S&P, Moody’s or Fitch, as the case may be.
          “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of (a) a fraction the numerator of which is the amount of such
Lender’s Revolving Credit Commitment at such time and the denominator of which
is the aggregate Revolving Credit Commitments at such time and (b) such amount.
          “Reference Banks” means JPMCB, Citibank, N.A. and Bank of America,
N.A.
          “Register” has the meaning specified in Section 8.07(e).
          “Required Lenders” means at any time Lenders owed or holding at least
a majority in interest of the sum of (a) the aggregate principal amount of the
Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time. For purposes of this definition, the
Available Amount of each Letter of Credit shall be considered to be owed to the
Lenders ratably in accordance with their respective Revolving Credit
Commitments.
          “Responsible Officer” means the Chief Executive Officer, President,
Chief Financial Officer, Senior Vice President of Finance or Treasurer of the
Borrower, but in any event, with respect to financial matters, the Chief
Financial Officer, Senior Vice President of Finance or Treasurer of the
Borrower.
          “Revolving Credit Commitment” means, as to any Lender, (a) the amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth as such Lender’s
“Revolving Credit Commitment” in such Assumption Agreement or (c) if such Lender
has entered into any Assignment and Acceptance, the amount set forth as such
Lender’s “Revolving Credit Commitment” in the Register maintained by the Agent
pursuant to Section 8.07(e), as such amount may be reduced pursuant to
Section 2.05. The aggregate amount of the Revolving Credit Commitments on the
Effective Date is $750,000,000.

17



--------------------------------------------------------------------------------



 



          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of all Advances made by such
Lender (in its capacity as a Lender) and its L/C Exposure at such time.
          “Revolving Credit Facility” means, at any time, the aggregate amount
of the Lenders’ Revolving Credit Commitments at such time.
          “S&P” means Standard & Poor’s Ratings Service, a division of The
McGraw-Hill Companies, Inc.
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries. Unless
otherwise qualified, all references in this Agreement to a “Subsidiary” or
“Subsidiaries” shall refer to a Subsidiary of the Borrower.
          “Taxes” has the meaning specified in Section 2.14(a).
          “Termination Date” means, for any Lender, the earlier of (a) June 22,
2016, subject to extension as provided in Section 2.19, and (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.
          “Unissued Letter of Credit Commitment” means, with respect to any
Issuing Bank, the obligation of such Issuing Bank to issue Letters of Credit for
the account of the Borrower or its specified Subsidiaries in an amount equal to
the excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.
          “Unused Revolving Credit Commitment” means, with respect to each
Lender at any time, (a) such Lender’s Revolving Credit Commitment at such time
minus (b) the sum of (i) the aggregate principal amount of all Advances made by
such Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of the aggregate Available Amount of all the
Letters of Credit outstanding at such time.
          “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies,

18



--------------------------------------------------------------------------------



 



entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.
          SECTION 1.02. Terms Generally. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns; (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear; and (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
          SECTION 1.03. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.04. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”). In the event that
any Accounting Change (as defined below) shall occur and such change results in
a change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Agent agree to enter into good
faith negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Agent and the Required Lenders, all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred. “Accounting Changes”
refers to changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or, if
applicable, the Securities and Exchange Commission.

19



--------------------------------------------------------------------------------



 



ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) Advances. Each
Lender severally agrees, on the terms and conditions hereinafter set forth, to
make Advances to the Borrower from time to time on any Business Day during the
period from the Effective Date until the Termination Date in an amount not to
exceed at any time such Lender’s Unused Revolving Credit Commitment. Each
Borrowing shall be in an aggregate amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and shall consist of Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments. Within the limits of each Lender’s Revolving
Credit Commitment, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.10 and reborrow under this Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) for the support of the Borrower’s or its Subsidiaries’ obligations from
time to time on any Business Day during the period from the Effective Date until
30 days before the Termination Date in an aggregate Available Amount (i) for all
Letters of Credit issued by each Issuing Bank not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) such Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed an amount equal to the aggregate Unused Revolving Credit
Commitments of the Lenders at such time. Each Letter of Credit shall be for an
amount of $50,000 or more. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than the earlier of (x) the date that is one year after the date of
issuance thereof; provided that any Letter of Credit which provides for
automatic one-year extension(s) of such expiration date shall be deemed to
comply with the foregoing requirement if the Issuing Bank has the unconditional
right to prevent any such automatic extension from taking place and each Issuing
Bank hereby agrees to exercise such right to the extent necessary to prevent any
such Letter of Credit from being outstanding after the Termination Date or
(y) five Business Days prior to the Termination Date. Within the limits referred
to above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Advances resulting from drawings thereunder pursuant
to Section 2.03(c) and request the issuance of additional Letters of Credit
under this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b)
shall be deemed to constitute a Letter of Credit issued hereunder, and each
Lender or each Affiliate of a Lender that is an issuer of such a Letter of
Credit shall, for purposes of Section 2.03, be deemed to be an Issuing Bank for
each such letter of credit; provided that any renewal or replacement of any such
letter of credit shall be issued by an Issuing Bank pursuant to the terms of
this Agreement.
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 12:00 Noon (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 10:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give each Lender prompt notice

20



--------------------------------------------------------------------------------



 



thereof by telecopier or other form of electronic communication satisfactory to
the Agent. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telephone, confirmed immediately in writing or by telecopier or other form of
electronic communication satisfactory to the Agent in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Lender shall,
before 12:00 Noon (New York City time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Agent at the
Agent’s Account, in same day funds, such Lender’s ratable portion of such
Borrowing. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at the Agent’s address referred to in Section 8.02.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $10,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than seven separate Borrowings.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including any loss (including loss of anticipated profits), cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing under a Facility under which such Lender has a
Commitment that such Lender will not make available to the Agent such Lender’s
ratable portion of such Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02, and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such portion available to the Agent, such Lender and the Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its

21



--------------------------------------------------------------------------------



 



Advance on the date of such Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Advance to be made by such other
Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof by telecopier or other form of electronic communication
satisfactory to the Agent. Each such notice of issuance of a Letter of Credit (a
“Notice of Issuance”) shall be by telephone, confirmed immediately in writing or
by telecopier or other form of electronic communication satisfactory to the
Issuing Bank, specifying therein the requested (A) date of such issuance (which
shall be a Business Day), (B) Available Amount of such Letter of Credit, (C)
expiration date of such Letter of Credit (which shall not be later than the
earlier of five Business Days prior to the Termination Date or one year after
the date of issuance thereof; provided that any Letter of Credit which provides
for automatic one-year extension(s) of such expiration date shall be deemed to
comply with the foregoing requirement if the Issuing Bank has the unconditional
right to prevent any such automatic extension from taking place and each Issuing
Bank hereby agrees to exercise such right to the extent necessary to prevent any
such Letter of Credit from being outstanding after the Termination Date),
(D) name and address of the beneficiary of such Letter of Credit and (E) form of
such Letter of Credit, and shall be accompanied by such customary application
and agreement for letter of credit as such Issuing Bank may specify to the
Borrower for use in connection with such requested Letter of Credit (a “Letter
of Credit Agreement”). If the requested form of such Letter of Credit is
acceptable to such Issuing Bank in its sole discretion, such Issuing Bank will,
upon fulfillment of the applicable conditions set forth in Article III, make
such Letter of Credit available to the Borrower at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.
          (b) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. The
Borrower hereby agrees to each such participation. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Ratable Share of the Available Amount of such Letter of Credit at
each time such Lender’s Revolving Credit Commitment is amended

22



--------------------------------------------------------------------------------



 



pursuant to the operation of Section 2.18, by an assignment in accordance with
Section 8.07 or otherwise pursuant to this Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by such Issuing Bank of an Advance, which shall be a Base
Rate Advance, in the amount of such draft. Each Issuing Bank shall give prompt
notice (and such Issuing Bank will use its commercially reasonable efforts to
deliver such notice within one Business Day) to the Borrower and the Agent of
each drawing under any Letter of Credit issued by it. Upon written demand by
such Issuing Bank, with a copy of such demand to the Agent, each Lender shall
pay to the Agent such Lender’s Ratable Share of such outstanding Advance, by
making available for the account of its Applicable Lending Office to the Agent
for the account of such Issuing Bank, by deposit to the Agent’s Account, in same
day funds, an amount equal to the portion of the outstanding principal amount of
such Advance to be funded by such Lender. Promptly after receipt thereof, the
Agent shall transfer such funds to such Issuing Bank. Each Lender agrees to fund
its Ratable Share of such outstanding Advance on (i) the Business Day on which
demand therefor is made by such Issuing Bank, provided that notice of such
demand is given not later than 11:00 A.M. (New York City time) on such Business
Day, or (ii) the first Business Day next succeeding such demand if notice of
such demand is given after such time. If and to the extent that any Lender shall
not have so made the amount of such Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute
an Advance made by such Lender on such Business Day for purposes of this
Agreement, and the outstanding principal amount of the Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to
the Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by it during the
preceding month and drawings during such month under all Letters of Credit and
(ii) to the Agent and each Lender on the first Business Day of each calendar
quarter a written report setting forth the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
it.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          (f) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the Issuing Bank and the Borrower when a Letter of Credit is issued, (i) the
rules of the International Standby Practices (1998 Revision) International
Chamber of Commerce Publication No. 590 shall apply to each standby Letter of
Credit, and (ii) the rules of the Uniform Customs and

23



--------------------------------------------------------------------------------



 



Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
commercial Letter of Credit.
          (g) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.
          SECTION 2.04. Fees. (a) Facility Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a facility fee on the average daily
amount of such Lender’s Revolving Credit Commitment (whether used or unused)
from the date hereof in the case of each Initial Lender and from the effective
date specified in the Assumption Agreement or in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at a rate per annum equal to the Applicable Percentage in
effect from time to time, payable in arrears quarterly on the last day of each
March, June, September and December, commencing June 30, 2011, and on the
Termination Date.
          (b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Lender a commission (the “Letter of Credit Fee”) on such
Lender’s Ratable Share of the average daily aggregate Available Amount of all
Letters of Credit outstanding from time to time at a rate per annum equal to the
Applicable Margin for Eurodollar Rate Advances in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing June 30, 2011, and on the Termination Date, and after the
Termination Date, payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default if the Borrower is required to pay default interest pursuant to
Section 2.07(b).
     (ii) The Borrower shall pay to each Issuing Bank for its own account such
reasonable and customary fronting, issuance, presentation, amendment and other
processing fees as may from time to time be agreed in writing between the
Borrower and such Issuing Bank.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as have been agreed between the Borrower and the Agent.
          SECTION 2.05. Optional Termination or Reduction of the Commitments.
(a) The Borrower shall have the right, upon at least three Business Days’ notice
to the Agent, to terminate in whole or permanently reduce ratably in part the
Unused Revolving Credit Commitments or the Unissued Letter of Credit
Commitments; provided that each partial reduction of a Facility (i) shall be in
the aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and (ii) with respect to the Revolving Credit Facility, shall be
made ratably among the Lenders in accordance with their Commitments.

24



--------------------------------------------------------------------------------



 



          (b) The Borrower may terminate the unused amount of the Commitment of
any Lender that is a Defaulting Lender upon not less than five Business Days’
prior notice to the Agent (which shall promptly notify the Lenders thereof), and
in such event the provisions of Section 2.20(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Agent, any Issuing Bank or any Lender may
have against such Defaulting Lender.
          SECTION 2.06. Repayment. (a) Advances. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Advances then outstanding.
          (b) Letter of Credit Reimbursements. Without limiting Section 8.12
hereof, it is understood and agreed that the obligations of the Borrower under
this Agreement, any Letter of Credit Agreement and any other agreement or
instrument relating to any Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including the following circumstances (it
being understood that any such payment by the Borrower is without prejudice to,
and does not constitute a waiver of, any rights the Borrower might have or might
acquire as a result of the payment by any Lender of any draft or the
reimbursement by the Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Letter of
Credit, any Letter of Credit Agreement or any other agreement or instrument, in
each case, relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

25



--------------------------------------------------------------------------------



 



     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
a guarantor.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance owing
to each Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the Base Rate in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrower to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above, as
applicable, and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the maturity of the Advances
pursuant to Section 6.01, Default Interest shall accrue and be payable hereunder
whether or not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees to furnish to the Agent timely information for the purpose of determining
each Eurodollar Rate. If any one or more of the Reference Banks shall not
furnish such timely information to the Agent for the purpose of determining any
such interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall

26



--------------------------------------------------------------------------------



 



give prompt notice to the Borrower and the Lenders of the applicable interest
rate determined by the Agent for purposes of Section 2.07(a)(i) or (ii), and the
rate, if any, furnished by each Reference Bank for the purpose of determining
the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurodollar Rate Advances under any
Facility, the Lenders owed at least 51% of the aggregate principal amount
thereof notify the Agent that the Eurodollar Rate for any Interest Period for
such Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended and such Lenders have
determined that the circumstances causing such suspension no longer exist and
the Agent shall so notify the Borrower.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          (f) If the Reuters LIBOR01 Screen (or any successor page) is
unavailable and fewer than two Reference Banks furnish timely information to the
Agent for determining the Eurodollar Rate for any Eurodollar Rate Advances:
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances;
     (ii) each outstanding Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance); and
     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

27



--------------------------------------------------------------------------------



 



          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 12:00 Noon (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any portion of Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that (a) any Conversion of
Eurodollar Rate Advances into Base Rate Advances shall be made only on the last
day of an Interest Period for such Eurodollar Rate Advances, (b) any Conversion
of Base Rate Advances into Eurodollar Rate Advances shall be in an amount not
less than the minimum amount specified in Section 2.02(b), (c) no Conversion of
any Advances shall result in more separate Borrowings than permitted under
Section 2.02(b) and (d) each Conversion of Advances comprising part of the same
Borrowing under any Facility shall be made ratably among the Lenders in
accordance with their Commitments under such Facility. Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Advances to be Converted, and (iii) if such
Conversion is into Eurodollar Rate Advances, the duration of the initial
Interest Period for each such Advance. Each notice of Conversion shall be
irrevocable and binding on the Borrower.
          SECTION 2.10. Prepayments of Advances. The Borrower may, upon notice
at least three Business Days prior to the date of such prepayment, in the case
of Eurodollar Rate Advances, and not later than 12:00 Noon (New York City time)
on the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).
          SECTION 2.11. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Eurodollar Rate) or Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Advances made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Advance (or of maintaining
its obligation to make any such Advance) or to increase the cost to such Lender
or Issuing Bank of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or

28



--------------------------------------------------------------------------------



 



amounts as will compensate such Lender or Issuing Bank, as the case may be, for
such additional costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Advances made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company would have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 15 days after
receipt thereof.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that any Change in Law makes it
unlawful, or any Governmental Authority asserts that it is unlawful, for any
Lender or its Eurodollar Lending Office to perform its obligations hereunder to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist;
provided, however, that, before making any such demand, each Lender agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or

29



--------------------------------------------------------------------------------



 



maintain Eurodollar Rate Advances and would not, in the judgment of such Lender,
be otherwise disadvantageous to such Lender.
          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14, 2.20 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18,
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date, the Agent shall make all payments hereunder and under
any Notes issued in connection therewith in respect of the interest assumed
thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
          (b) The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.
          (c) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be presumed correct for all purposes,
absent manifest error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

30



--------------------------------------------------------------------------------



 



          (e) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise and excise taxes imposed on it in lieu of
net income taxes, imposed on such Lender or the Agent (as the case may be) as a
result of a present or former connection between such Lender or the Agent and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision thereof or taxing authority thereof or therein (other than
any such connection arising solely from such Lender or the Agent having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any of the Notes) (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note or any other documents to be
delivered hereunder to any Lender or the Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Indemnified Taxes or Other Taxes
(including taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

31



--------------------------------------------------------------------------------



 



          (d) Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Agent, at its address referred to in Section 8.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms “United States” and “United States person” shall have the
meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term “Taxes” shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a Change in
Law occurring subsequent to the date on which a form, certificate or other
document originally was required to be provided, or if such form, certificate or
other document otherwise is not required under subsection (e) above), such
Lender shall not be entitled to indemnification under Section 2.14(a) or
(c) with respect to Taxes imposed by the United States by reason of such
failure; provided, however, that should a Lender

32



--------------------------------------------------------------------------------



 



become subject to Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Borrower shall take such steps as the
Lender shall reasonably request to assist the Lender to recover such Taxes.
          (g) If the Agent or any Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
          (h) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.11, 2.14, 2.20 or 8.04(c)) in excess of its Ratable Share
of payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that, if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s Ratable Share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered; provided, further, that, so long as the
maturity of the obligations under this Agreement and the Notes shall not have
been accelerated, any excess payment received by any Lender shall be shared on a
pro rata basis only with other Lenders. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

33



--------------------------------------------------------------------------------



 



          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 8.07(e)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and the Borrower agrees that it shall use such proceeds) for
refinancing of the Prior Facility and for general corporate purposes of the
Borrower and its Subsidiaries.
          SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.
(a) The Borrower may, at any time prior to the Termination Date, by notice to
the Agent, request that the aggregate amount of the Revolving Credit Commitments
be increased by an amount of at least $10,000,000 or an integral multiple
thereof (each a “Commitment Increase”) to be effective as of a date that is at
least 90 days prior to the scheduled Termination Date then in effect (the
“Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Revolving Credit
Commitments at any time exceed $1,000,000,000 and (ii) on the date of any
request by the Borrower for a Commitment Increase and on the related Increase
Date the conditions set forth in Section 3.02 shall have been satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which

34



--------------------------------------------------------------------------------



 



Lenders wishing to participate in the Commitment Increase must commit to an
increase in the amount of their respective Revolving Credit Commitments (the
“Commitment Date”). Each Lender that is willing to participate in such requested
Commitment Increase (each an “Increasing Lender”) shall, in its sole discretion,
give written notice to the Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Revolving Credit Commitment. If
the Lenders notify the Agent that they are willing to increase the amount of
their respective Revolving Credit Commitments by an aggregate amount that
exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein in such amounts as are agreed between the Borrower and the Agent.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:
     (i) (A) a certificate signed by a duly authorized officer of the Borrower
attaching the Borrower’s certificate of incorporation and by-laws; (B) certified
copies of resolutions of the board of directors of the Borrower or the executive
committee of such board approving the Commitment Increase and the corresponding
modifications to this Agreement, (C) a good standing certificate of the Borrower
issued by the Secretary of State of the State of Delaware and (D) opinions of
counsel for the Borrower (which may be in-house counsel), in substantially the
forms of Exhibits D-1 and D-2 hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Assuming Lender, the Agent and the Borrower;
and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Borrower and the Agent.

35



--------------------------------------------------------------------------------



 



On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d) and in Section 3.02, the
Agent shall notify the Lenders (including each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier or other
form of electronic communication satisfactory to the Agent, of the occurrence of
the Commitment Increase to be effected on such Increase Date and shall record in
the Register the relevant information with respect to each Increasing Lender and
each Assuming Lender on such date.
          (e) On the Increase Date, if any Advances are then outstanding, the
Borrower shall borrow from all or certain of the Lenders and/or (subject to
compliance by the Borrower with Section 8.04(c)) prepay Advances of all or
certain of the Lenders such that, after giving effect thereto, the Advances
(including the Types and Interest Periods thereof) shall be held by the Lenders
(including for such purposes the Increasing Lenders and the Assuming Lenders)
ratably in accordance with their respective Revolving Credit Commitments. On and
after each Increase Date, the Ratable Share of each Lender’s participation in
Letters of Credit and Advances from draws under Letters of Credit shall be
calculated after giving effect to each such Commitment Increase.
          SECTION 2.19. Extension of Termination Date.
          (a) The Borrower may, by notice to the Agent (which shall promptly
notify the Lenders) not less than 45 days and not more than 90 days prior to
each of the first and second anniversaries of the Effective Date (each
anniversary, an “Anniversary Date”), request that each Lender extend such
Lender’s Termination Date to the date (the “New Termination Date”) that is one
year after the then Termination Date. Each Lender, acting in its sole
discretion, shall, by written notice to the Agent given no later than the date
(the “Consent Date”) that is 20 days prior to the relevant Anniversary Date
(provided that, if such date is not a Business Day, the Consent Date shall be
the next succeeding Business Day), advise the Agent as to:
     (i) whether such Lender agrees to such extension of its Termination Date
(each Lender so agreeing to such extension being an “Extending Lender”); and
     (ii) only if such Lender is an Extending Lender, whether such Lender also
irrevocably offers to increase the amount of its Revolving Credit Commitment in
connection with the replacement of one or more Non-Extending Lenders (each
Lender so offering to increase its Revolving Credit Commitment being an
“Increasing and Extending Lender” as well as an Extending Lender) and, if so,
the amount of the additional Commitment such Lender so irrevocably offers to
assume hereunder (such Lender’s “Proposed Additional Commitment”).
Each Lender that determines not to extend its Termination Date (a “Non-Extending
Lender”) shall notify the Agent (which shall notify the Lenders) of such fact
promptly after such determination but in any event no later than the Consent
Date, and any Lender that does not advise the Agent in writing on or before the
Consent Date shall be deemed to be a Non-Extending Lender and (without limiting
the Borrower’s rights under Section 2.19(c)) shall have no liability to the
Borrower in connection therewith. The election of any Lender to agree to such
extension shall not obligate any other Lender so to agree. The Agent shall
notify the

36



--------------------------------------------------------------------------------



 



Borrower of each Lender’s determination under this Section 2.19(a) no later than
the date 15 days prior to the relevant Anniversary Date (or, if such date is not
a Business Day, on the next preceding Business Day).
     (b) (i) If all of the Lenders are Extending Lenders, then, effective as of
the Consent Date, the Termination Date of each Lender shall be extended to the
New Termination Date as provided in Section 2.19(b)(ii)(1), and the respective
Revolving Credit Commitments of the Lenders will not be subject to change at
such Consent Date pursuant to this Section 2.19.
     (ii) If and only if the sum of (x) the aggregate amount of the Revolving
Credit Commitments of the Extending Lenders (that are not Increasing and
Extending Lenders) plus (y) the aggregate amount of the Proposed Additional
Commitments of the Increasing and Extending Lenders (such sum, the “Extending
Commitments”) shall be equal to at least 50% of the then total Revolving Credit
Commitments, then:
     (1) effective as of the Consent Date, the Termination Date of each
Extending Lender shall be extended to the New Termination Date;
     (2) the Borrower shall (so long as no Default shall have occurred and be
continuing) have the right, but not the obligation, during the period commencing
on the Consent Date and ending on the immediately succeeding Anniversary Date to
replace each Non-Extending Lender as a party to this Agreement in accordance
with Section 2.19(c); and
     (3) the Agent shall notify the Issuing Banks of the New Termination Date
and the Lenders whose Termination Dates are the New Termination Date, and each
Issuing Bank, acting in its sole discretion, shall determine whether it shall
elect to extend its Termination Date to the New Termination Date and shall so
notify the Agent, at which time such Issuing Bank’s obligation to issue Letters
of Credit pursuant to Section 2.03 shall be extended to the date that is 30 days
prior to the New Termination Date.
     (iii) If neither of the conditions specified in clause (i) or clause
(ii) of this Section 2.19(b) is satisfied, then neither the Termination Date nor
the Commitment of any Lender will change pursuant to this Section 2.19 on such
Consent Date, and the Borrower will not have the right to take any of the
actions specified in Section 2.19(b)(ii)(2).
          (c) Replacement by the Borrower of Non-Extending Lenders pursuant to
Section 2.19(b)(ii)(2) shall be effected as follows (certain terms being used in
this Section 2.19(c) having the meanings assigned to them in Section 2.19(d)) on
the relevant Assignment Date:
     (i) the Assignors shall severally assign and transfer to the Assignees, and
the Assignees shall severally purchase and assume from the Assignors, all of the
Assignors’ rights and obligations (including the Assignors’ respective Revolving
Credit Commitments) hereunder and under the Notes;

37



--------------------------------------------------------------------------------



 



     (ii) each Assignee shall pay to the Agent, for account of the Assignors, an
amount equal to such Assignee’s Share of the aggregate outstanding principal
amount of the Advances then held by the Assignors; and
     (iii) the Borrower shall pay to the Agent, for account of the Assignors,
all interest, fees and other amounts (other than principal of outstanding
Advances) then due and owing to the Assignors by the Borrower hereunder
(including payments due such Assignors, if any, under Sections 2.11, 2.14 and
8.04).
The assignments provided for in this Section 2.19(c) shall be effected on the
relevant Assignment Date in accordance with Section 8.07 and pursuant to one or
more Assignments and Acceptances. After giving effect to such assignments, each
Assignee shall have a Revolving Credit Commitment hereunder (which, if such
Assignee was a Lender hereunder immediately prior to giving effect to such
assignment, shall be in addition to such Assignee’s existing Revolving Credit
Commitment) in an amount equal to the amount of its Assumed Commitment. Upon any
such termination or assignment, each Assignor shall cease to be a party hereto
to the extent of its assignment but shall continue to be obligated under
Section 7.05 and be entitled to the benefits of Section 8.04, as well as to any
fees and other amounts accrued for its account under Sections 2.04, 2.11 or 2.14
and not yet paid.
          (d) For purposes of this Section 2.19, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):
          “Assigned Commitments” means the Commitments of Non-Extending Lenders
to be replaced pursuant to Section 2.19(b)(ii)(2).
          “Assignees” means, at any time, Increasing and Extending Lenders and,
if the Assigned Commitments exceed the aggregate amount of the Proposed
Additional Commitments, one or more New Lenders.
          “Assignment Date” means the relevant Anniversary Date or such earlier
date as shall be acceptable to the Borrower, the relevant Assignors, the
relevant Assignees and the Agent.
          “Assignors” means, at any time, the Non-Extending Lenders to be
replaced by the Borrower pursuant to Section 2.19(b)(ii)(2).
          The “Assumed Commitment” of each Assignee shall be determined as
follows:
          (a) If the aggregate amount of the Proposed Additional Commitments of
all of the Increasing Lenders shall exceed the aggregate amount of the Assigned
Commitments, then (i) the amount of the Assumed Commitment of each Increasing
and Extending Lender shall be equal to (x) the aggregate amount of the Assigned
Commitments multiplied by (y) a fraction, the numerator of which is equal to
such Increasing and Extending Lender’s Commitment as then in effect and the
denominator of which is the aggregate amount of the Commitments of all
Increasing and Extending Lenders as then in effect; and (ii) no New Lender shall
be entitled to

38



--------------------------------------------------------------------------------



 



become a Lender hereunder pursuant to Section 2.19(c) (and, accordingly, each
New Lender shall have an Assumed Commitment of zero).
          (b) If the aggregate amount of the Proposed Additional Commitments of
all of the Increasing and Extending Lenders shall be less than or equal to the
aggregate amount of the Assigned Commitments, then: (i) the amount of the
Assumed Commitment of each Increasing and Extending Lender shall be equal to
such Increasing and Extending Lender’s Proposed Additional Commitment; and
(ii) the excess, if any, of the aggregate amount of the Assigned Commitments
over the aggregate amount of the Proposed Additional Commitments shall be
allocated among New Lenders in such a manner as the Borrower and the Agent may
agree.
          (c) “Share” means, as to any Assignee, a fraction the numerator of
which is equal to such Assignee’s Assumed Commitment and the denominator of
which is the aggregate amount of the Assumed Commitments of all the Assignees.
          SECTION 2.20. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
     (i) Waivers and Amendments. The Revolving Credit Commitment of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.01); provided
that, if a particular amendment, waiver or modification requires consent of all
Lenders, the vote of a Defaulting Lender shall not be included except where such
amendment, waiver or modification specifically requires consent of such Lender
or each Lender affected thereby.
     (ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article III or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 8.05 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any Issuing Bank hereunder; third, to
Cash Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.21; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
fifth, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to the Advances under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.21; sixth, to the
payment of any amounts owing to the Lenders or the Issuing

39



--------------------------------------------------------------------------------



 



Banks as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or the Issuing Banks against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances or L/C Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Advances were made or the related Letters of Credit were issued at a time when
the conditions set forth in Section 3.02 were satisfied or waived, such payment
shall be applied solely to pay the Advances of, and L/C Disbursements owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Advances of, or L/C Disbursements owed to, such Defaulting Lender
until such time as all Advances and funded and unfunded participations in the
L/C Exposure are held by the Lenders pro rata in accordance with their
Commitments under the applicable Facility without giving effect to
Section 2.20(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.
     (iii) Certain Fees. (A) Each Defaulting Lender shall be entitled to receive
a Facility Fee for any period during which that Lender is a Defaulting Lender
only to the extent allocable to the sum of (x) the outstanding principal amount
of the Advances funded by it and (y) its Ratable Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.21.
     (B) Each Defaulting Lender shall be entitled to receive the Letter of
Credit Fee for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Ratable Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.21.
     (C) With respect to any Facility Fee or Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Borrower shall (x) pay to each Non-Defaulting Lender that portion of any such
fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in the L/C Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender and (z) not be required to pay the remaining amount of any such fee.
     (iv) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in the L/C Exposure shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Ratable Share (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment)

40



--------------------------------------------------------------------------------



 



but only to the extent that (x) the conditions set forth in Section 3.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
     (v) Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.21 for so long as such Fronting Exposure is
outstanding.
          (b) Defaulting Lender Cure. If the Borrower, the Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Advances
of the other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Advances and funded and unfunded participations in
Letters of Credit to be held pro rata by the Lenders in accordance with their
Commitments under the applicable Facility (without giving effect to Section
2.20(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
          (c) New Letters of Credit. So long as any Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.
          (d) Other Arrangements. If an Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, such Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit
unless such Issuing Bank shall have entered into arrangements with the Borrower
or such Lender, satisfactory to such Issuing Bank, to mitigate any risk to it in
respect of such Lender hereunder.
          SECTION 2.21. Cash Collateral. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Agent or any Issuing Bank (with a copy to the Agent), the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting

41



--------------------------------------------------------------------------------



 



Exposure with respect to such Defaulting Lender in an amount (determined after
giving effect to Section 2.20(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) not less than the Minimum Collateral Amount.
          (a) Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of the L/C
Exposure, to be applied pursuant to clause (b) below. If at any time the Agent
determines that the required Cash Collateral is subject to any right or claim of
any Person other than the Agent and the Issuing Banks as herein provided or that
the total amount of such Cash Collateral is less than the Minimum Collateral
Amount, the Borrower will, promptly upon demand by the Agent, pay or provide to
the Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).
          (b) Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under this Section 2.21 or Section 2.20
in respect of the Letters of Credit shall be applied to the satisfaction of the
Defaulting Lenders’ obligation to fund participations in respect of the L/C
Exposure (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.
          (c) Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall
no longer be required to be held as Cash Collateral pursuant to this
Section 2.21 or Section 2.20 following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Agent and each Issuing
Bank that there exists excess Cash Collateral; provided that, subject to
Section 2.20, the Person providing Cash Collateral and each Issuing Bank may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations.
          SECTION 2.22. Replacement of Lenders. If any Lender requests
compensation under Section 2.11 or if any Lender is a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 8.07), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
          (a) the Borrower shall have paid to the Agent the assignment fee (if
any) specified in Section 8.07;
          (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in the L/C
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other

42



--------------------------------------------------------------------------------



 



Loan Documents (including any amounts under Section 8.04(c)) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);
          (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11, such assignment will result in a reduction in
such compensation or payments thereafter; and
          (d) such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
          (a) There shall have occurred no Material Adverse Change since
December 31, 2010.
          (b) All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
          (c) The Borrower, through the Agent, shall have notified the Agent and
each Lender in writing as to the proposed Effective Date.
          (d) The Borrower shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent) that the Borrower is obligated to pay on or before the Effective Date
pursuant to the terms of this Agreement.
          (e) On the Effective Date, the following statements shall be true, and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, excluding, however, representations and
warranties made as of specified earlier date, which shall remain true and
correct as of such earlier date; and

43



--------------------------------------------------------------------------------



 



     (ii) No event has occurred and is continuing that constitutes a Default.
          (f) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16;
     (ii) Certified copies of the resolutions of the board of directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes;
     (iii) A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign the Loan Documents and attaching the Borrower’s
certificate of incorporation and by-laws;
     (iv) A favorable opinion of Thomas C. Zielinski, General Counsel of the
Borrower, and a favorable opinion of Bass, Berry & Sims PLC, counsel for the
Borrower, substantially in the form of Exhibits D-1 and D-2 hereto,
respectively, and as to such other matters as any Lender through the Agent may
reasonably request;
     (v) A favorable opinion of Chadbourne & Parke LLP, counsel for the Agent,
in form and substance satisfactory to the Agent; and
     (vi) A good standing certificate of the Borrower issued by the Secretary of
State of the State of Delaware.
          (g) The Agent shall have received evidence to its satisfaction of the
termination of the Prior Facility.
          SECTION 3.02. Conditions Precedent to Each Borrowing, Letter of Credit
Issuance and Commitment Increase. The obligation of each Lender to make an
Advance on the occasion of each Borrowing (other than pursuant to
Section 2.03(c)), the obligation of each Issuing Bank to issue, extend or renew
a Letter of Credit and each Commitment Increase shall be subject to the
conditions precedent that the Effective Date shall have occurred and, on the
date of such Borrowing, such issuance or the applicable Increase Date:
          (a) the following statements shall be true (and each of the giving of
the applicable Notice of Borrowing, Notice of Issuance or request for Commitment
Increase and the acceptance by the Borrower of the proceeds of such Borrowing
shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing, such issuance or such Increase Date such statements are
true):
     (i) the representations and warranties contained in Section 4.01 (except,
in the case of Borrowings or issuances, the representations set forth in the
last sentence of subsection (e) thereof) are correct on and as of such date,
before and after giving effect to

44



--------------------------------------------------------------------------------



 



such Borrowing, such issuance, such Commitment Increase and to the application
of the proceeds therefrom, as though made on and as of such date, excluding,
however, representations and warranties made as of specified earlier date, which
shall remain true and correct as of such earlier date; and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Commitment Increase or from the application of
the proceeds therefrom, that constitutes a Default.
          (b) The Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
          (a) The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
          (b) The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s certificate of incorporation or by-laws or (ii)
law or any material contractual restriction binding on or affecting the
Borrower.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it, except for those
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect.
          (d) This Agreement has been, and each of the Notes to be delivered by
it when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and

45



--------------------------------------------------------------------------------



 



binding obligation of the Borrower enforceable against the Borrower in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
          (e) The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2010, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of Ernst & Young LLP, independent public
accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at March 31, 2011, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to each Lender, fairly present, subject, in
the case of said balance sheet as at March 31, 2011, and said statements of
income and cash flows for the three months then ended, to year-end audit
adjustments, the Consolidated financial condition of the Borrower and its
Subsidiaries as at such dates and the Consolidated results of the operations of
the Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.
Since December 31, 2010, there has been no Material Adverse Change.
          (f) There is no pending or threatened action, suit, investigation,
litigation or proceeding affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) could be reasonably
likely to have a Material Adverse Effect (other than the matters described on
Schedule 4.01(f) hereto (the “Disclosed Litigation”)) or (ii) purports to
materially and adversely affect the legality, validity or enforceability of this
Agreement or any Note or the consummation of the transactions contemplated
hereby, and there has been no material adverse change in the status, or in the
financial effect on the Borrower and its Subsidiaries, taken as a whole, of the
Disclosed Litigation from that described on Schedule 4.01(f) hereto.
          (g) The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board), and no proceeds of any Advance will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock in violation of any
Regulation of the Board, including Regulations T, U or X.
          (h) The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
          (i) Neither the Information Memorandum nor any other final written
information, exhibit or report furnished by or on behalf of the Borrower to the
Agent or any Lender in connection with the negotiation and syndication of this
Agreement or pursuant to the terms of this Agreement contained, as of the
respective dates thereof, any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements made therein, taken as a
whole, not misleading. The projections and pro forma financial information
contained in the material referenced above are based upon good faith estimates
and assumptions believed

46



--------------------------------------------------------------------------------



 



by management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.
          (j) Except as disclosed to the Agent by the Borrower in writing from
time to time after the Closing Date, Schedule 4.01(j) sets forth the name and
jurisdiction of incorporation of each Subsidiary of the Borrower and, as to each
such Subsidiary, the percentage of each class of capital stock owned by any the
Borrower and its Subsidiaries and whether such Subsidiary is an HMO Subsidiary
or an Insurance Subsidiary.
          (k) The Borrower and each of its Subsidiaries has filed or caused to
be filed all Federal and other material tax returns that are required to be
filed and has paid all taxes shown to be due and payable on said returns or on
any assessments made against it or any of its property and all other taxes, fees
or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
or such Subsidiary). No tax Lien has been filed and, to the knowledge of the
Borrower, no claim is being asserted, with respect to any such tax, fee or other
charge.
          (l) The Borrower and each of its Subsidiaries is in compliance with
all applicable laws, rules, regulations and orders, such compliance to include
compliance with applicable requirements of ERISA, Environmental Laws, HIPAA,
Medicaid Regulations, HMO Regulations, Insurance Regulations and the Patriot
Act, except to the extent that failure to comply therewith could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid or any Lender shall have any Commitment hereunder, the Borrower
will:
          (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, with all applicable laws, rules, regulations and orders,
such compliance to include compliance with applicable requirements of ERISA,
Environmental Laws, HIPAA, Medicaid Regulations, HMO Regulations, Insurance
Regulations and the Patriot Act, except to the extent that failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
          (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any

47



--------------------------------------------------------------------------------



 



such tax, assessment, charge or claim (i) that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors or (ii) if a
failure to pay or discharge the same, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
          (c) Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, such insurance with responsible and reputable
insurance companies or associations in such amounts and covering such risks as
is usually carried by companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates; provided, however, that the Borrower and its Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates and to the extent consistent with prudent business
practice.
          (d) Preservation of Corporate Existence, Etc. (i) Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
organizational existence and (ii) take, and cause each of its Subsidiaries to
take, all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business (including all
licenses and certifications required pursuant to any HMO Regulations or
Insurance Regulations, all certifications and authorizations necessary to ensure
that each of the Borrower’s HMO Subsidiaries and Insurance Subsidiaries is
eligible for all reimbursements available under HMO Regulations and Insurance
Regulations to the extent applicable to HMOs and insurance companies of their
type and the products provided by them, and all material licenses, permits,
authorizations and qualifications required under HMO Regulations and Insurance
Regulations in connection with the ownership or operation of HMOs and insurance
companies), except (x) in each case, as otherwise permitted by Section 5.02(b),
(y) the Borrower may permit the dissolution and winding-up of any of its
Subsidiaries if such Subsidiary has no material assets, engages in no material
business and has no material activities other than activities related to the
maintenance of its existence and good standing and (z) in the case of clause
(i) above as to Subsidiaries and except in the case of clause (ii) above, to the
extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (e) Visitation Rights. At any reasonable time and from time to time
upon reasonable prior notice and during normal business hours, permit the Agent
or any of the Lenders or any agents or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants. During the course of the aforementioned examinations, visits and
discussions, representatives of the Agent and the Lenders may encounter
individually identifiable healthcare information or other confidential
information relating to healthcare patients (collectively, the “Confidential
Healthcare Information”). Unless otherwise required by law, the Agent and the
Lenders, and their respective representatives, shall not disclose, compile,
aggregate, remove from the properties of the Borrower or any of its Subsidiaries
or record in any manner any Confidential Healthcare Information, and shall not
require the Borrower or any of its

48



--------------------------------------------------------------------------------



 



Subsidiaries to violate any laws, regulations or ordinances intended to protect
the privacy rights of healthcare patients, including HIPAA and the HITECH Act.
          (f) Keeping of Books. Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.
          (g) Maintenance of Properties, Etc. Except to the extent that a
failure to do so could not reasonably be expected to have a Material Adverse
Effect, maintain and preserve, and cause each of its Subsidiaries to maintain
and preserve, all of its properties that are used or useful in the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.
          (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates (other than transactions that are not
material to the Borrower and its Subsidiaries on a Consolidated basis and
transactions between or among the Borrower and its Subsidiaries) on terms that
are fair and reasonable and no less favorable to the Borrower or such Subsidiary
than it would obtain in a comparable arm’s-length transaction with a Person not
an Affiliate.
          (i) Reporting Requirements. Furnish to the Lenders through the Agent:
     (i) as soon as available and in any event within 10 days after the date the
Company is required to file its Form 10-Q with the Securities and Exchange
Commission (taking into account any extension of such due date, whether obtained
by filing the notification permitted by Rule 12b-25 or any successor provision
or otherwise), the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such quarter and Consolidated statements of income
and cash flows of the Borrower and its Subsidiaries for the period commencing at
the end of the previous fiscal year and ending with the end of such quarter,
duly certified (subject to year-end audit adjustments) by a Responsible Officer
as having been prepared in accordance with generally accepted accounting
principles (it being understood that the Borrower’s obligations under this
clause (i) shall be satisfied in respect of any fiscal quarter by delivery to
the Agent in accordance with Section 8.02(b) within the time specified above of
the Borrower’s quarterly report for such fiscal quarter on Form 10-Q as filed
with the Securities and Exchange Commission) and certificates of a Responsible
Officer as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03; provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;
     (ii) as soon as available and in any event within 10 days after the date
the Company is required to file its Form 10-K with the Securities and Exchange
Commission (taking into account any extension of such due date, whether obtained
by filing the

49



--------------------------------------------------------------------------------



 



notification permitted by Rule 12b-25 or any successor provision or otherwise),
a copy of the annual audit report for such year for the Borrower and its
Subsidiaries, containing the Consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for such fiscal year,
in each case accompanied by an opinion reasonably acceptable to the Required
Lenders by Ernst & Young LLP or other independent public accountants of
recognized national standing (it being understood that the Borrower’s
obligations under this clause (ii) shall be satisfied in respect of any fiscal
year by delivery to the Agent in accordance with Section 8.02(b) within the time
specified above of the Borrower’s annual report for such fiscal year on Form
10-K as filed with the Securities and Exchange Commission) and certificates of a
Responsible Officer as to compliance with the terms of this Agreement and
setting forth in reasonable detail the calculations necessary to demonstrate
compliance with Section 5.03; provided that in the event of any change in
generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;
     (iii) to the extent not otherwise provided in accordance with this
Section 5.01(i), promptly after the sending or filing thereof, copies of all
quarterly and annual reports and proxy solicitations that the Borrower sends to
any of its security holders, and copies of all reports on Form 8-K and
registration statements for the public offering (other than pursuant to employee
Plans) of securities that the Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
     (iv) notice of the occurrence of any Default;
     (v) [Reserved];
     (vi) notice of any litigation or proceeding affecting the Borrower or any
of its Subsidiaries (A) in which the amount involved is $50,000,000 or more and
not covered by insurance, (B) in which injunctive or similar relief is sought
and that, if adversely determined, could reasonably be expected to have a
Material Adverse Effect, or (C) that relates to this Agreement or any Note;
     (vii) notice of any ERISA Event;
     (viii) notice of any investigation by any Governmental Authority or the
filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority (including any HMO Regulator or Insurance
Regulator) against or affecting the Borrower or any of its Subsidiaries, or any
adverse change in the status of the matters referred to in Section 4.01(f),
that, individually or in the aggregate, has had, or could reasonably be expected
to have, a Material Adverse Effect;
     (ix) notice of receipt by the Borrower, any Material HMO Subsidiary or any
Material Insurance Subsidiary of any notice of loss of licensure, loss of
participation

50



--------------------------------------------------------------------------------



 



under any reimbursement program or loss of applicable health care license or
certificate of authority, or loss of any permit, authorization, accreditation,
or qualification or any notice relating to the threatened loss of any of the
foregoing, from any Governmental Authority, HMO Regulator or Insurance Regulator
that, individually or in the aggregate, has had, or could reasonably be expected
to have, a Material Adverse Effect;
     (x) notice of receipt by the Borrower, any Material HMO Subsidiary or any
Material Insurance Subsidiary of any other deficiency notice, compliance order
or adverse reports issued by any Governmental Authority, HMO Regulator,
Insurance Regulator or private insurance company pursuant to a provider
agreement that, if not promptly complied with or cured, could reasonably be
expected to result in the suspension or forfeiture of any license, certification
or licensure necessary for such Material HMO Subsidiary or Material Insurance
Subsidiary to carry on its business as then conducted or the termination of any
insurance or reimbursement program available to any Material HMO Subsidiary or
any Material Insurance Subsidiary and that, individually or in the aggregate,
has had, or could reasonably be expected to have, a Material Adverse Effect;
     (xi) notice of receipt by the Borrower, any Material HMO Subsidiary or any
Material Insurance Subsidiary of any correspondence from any Governmental
Authority, HMO Regulator or Insurance Regulator that asserts that the Borrower,
any Material HMO Subsidiary or any Material Insurance Subsidiary is not in
substantial compliance with any HMO Regulation or Insurance Regulation or that
threatens the taking of any action against the Borrower, any Material HMO
Subsidiary or any Material Insurance Subsidiary under any HMO Regulation or any
Insurance Regulation and that, individually or in the aggregate, had had, or
could reasonably be expected to have, a Material Adverse Effect; and
     (xii) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
          Each notice pursuant to clauses (iv) through (xii) above shall be
accompanied by a statement of a Responsible Officer setting forth details of the
occurrence referred to therein and stating what action the Borrower or the
applicable Subsidiary proposes to take with respect thereto.
          (j) Use of Proceeds. No part of the proceeds of any Advance will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X. The
proceeds of the Advances made under this Agreement may be used to repay the
amounts outstanding under the Prior Facility and for general corporate purposes.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not:
          (a) Liens. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or

51



--------------------------------------------------------------------------------



 



hereafter acquired, or assign, or permit any of its Subsidiaries to assign, any
right to receive income, other than:
     (i) Liens for taxes not yet delinquent or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;
     (ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 60 days or that are being contested in good faith by
appropriate proceedings;
     (iii) pledges or deposits in connection with the workers’ compensation,
unemployment insurance and other social security legislation;
     (iv) deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (v) easements, reservations, rights-of-way, covenants, conditions,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;
     (vi) Liens in existence on the date hereof listed on Schedule 5.02(a),
securing Debt permitted by Section 5.02(d)(iii); provided that no such Lien is
spread to cover any additional property after the Effective Date and that the
amount of Debt secured thereby is not increased;
     (vii) Liens securing Debt of the Borrower, or Debt of a Subsidiary incurred
pursuant to Section 5.02(d) (iv), (x) to finance the acquisition of fixed or
capital assets or (y) pursuant to a sale and leaseback transaction; provided
that (A) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets or such sale and leaseback
transaction, as the case may be, (B) such Liens do not at any time encumber any
property other than the property financed by such Debt and (C) the amount of
Debt secured thereby is not increased;
     (viii) Liens created in connection with this Agreement to secure the
Borrower’s obligations hereunder;
     (ix) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary permitted by this Agreement and covering only
the assets so leased;
     (x) Liens on property of a Person at the time such Person becomes a
Subsidiary of the Borrower and securing Debt of such Person permitted under

52



--------------------------------------------------------------------------------



 



Section 5.02(d)(v); provided that any such Lien may not extend to any other
property of the Borrower or any other Subsidiary of the Borrower that is not a
direct Subsidiary of such Person; provided, further, that any such Lien shall
not have been incurred in anticipation of or in connection with the transaction
or series of transactions pursuant to which such Person became a Subsidiary of
the Borrower;
     (xi) Liens in respect of any writ of execution, attachment, garnishment,
judgment or judicial award, if (A) enforcement proceedings have not been
commenced by the judgment creditor upon such judgment, and there has not been
any period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, has not been in
effect, or (B) the underlying claim is fully covered by insurance and the
insurer has been notified of, and has not disputed its responsibility to pay,
such claim; and
     (xii) Liens not otherwise permitted by this Section so long as the
aggregate outstanding principal amount of the obligations secured thereby does
not at any one time exceed (as to the Borrower and all of its Subsidiaries) 10%
of Consolidated Net Worth.
          (b) Mergers, Etc. Merge or consolidate with or into any Person except
that (i) any Subsidiary of the Borrower may merge into the Borrower and (ii) any
Person may merge into the Borrower so long as the Borrower is the surviving
corporation; provided, in each case, that no Default shall have occurred and be
continuing at the time of such proposed transaction or would otherwise result
therefrom.
          (c) Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles.
          (d) Subsidiary Debt. Permit any of its Subsidiaries to create or
suffer to exist, any Debt other than:
     (i) Debt owed to the Borrower or to a wholly-owned Subsidiary of the
Borrower;
     (ii) Guarantee Obligations in respect of obligations of any Subsidiary of
the Borrower;
     (iii) Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”) and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt; provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed except as permitted by clause (ii) above, as a result of or in
connection with such extension, refunding or refinancing;
     (iv) Debt (including Capital Lease Obligations) secured by Liens permitted
by Section 5.02(a)(vii) in an aggregate principal amount not to exceed
$100,000,000 at any one time outstanding;

53



--------------------------------------------------------------------------------



 



     (v) Debt of a Subsidiary of the Borrower outstanding on the date on which
such Subsidiary was acquired by the Borrower (other than Debt incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of transactions
pursuant to which such Subsidiary became a Subsidiary of the Borrower or was
otherwise acquired by the Borrower) in an aggregate amount (for all
Subsidiaries) at any one time outstanding not to exceed 10% of Consolidated Net
Worth; and
     (vi) additional Debt in an aggregate principal amount not to exceed 10% of
Consolidated Net Worth at any one time outstanding.
          (e) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, all or substantially all of the Consolidated assets of the Borrower
and its Subsidiaries, except dispositions by any Subsidiary to the Borrower or
any other Subsidiary.
          (f) Change in Nature of Business. Enter into any material business,
either directly or through any Subsidiary, except for those businesses in which
the Borrower and its Subsidiaries are engaged on the date hereof or that are
reasonably related thereto.
          (g) Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (i) make payments in respect of any
capital stock of such Subsidiary held by, or pay any Debt owed to, the Borrower
or any other Subsidiary of the Borrower, (ii) make loans or advances to, or
other investments in, the Borrower or any other Subsidiary of the Borrower or
(iii) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (A) any restrictions existing under this Agreement or the Indentures,
(B) any restrictions with respect to a Subsidiary imposed pursuant to an
agreement that has been entered into in connection with the disposition of all
or substantially all of the capital stock or assets of such Subsidiary, (C) any
restrictions on a Subsidiary imposed by HMO Regulations, Insurance Regulations
or other requirements of law, or any agreements entered into pursuant thereto,
and (D) any restrictions applicable to a Person at the time such Person becomes
a Subsidiary of the Borrower; provided that any such restriction shall not have
been created in anticipation of or in connection with the transaction or series
of transactions pursuant to which such Person became a Subsidiary of the
Borrower.
          SECTION 5.03. Financial Covenant. So long as any Advance shall remain
unpaid or any Lender shall have any Commitment hereunder, the Borrower will not
permit, as of the last day of any period of four consecutive fiscal quarters of
the Borrower, the Consolidated Leverage Ratio to exceed 3.00 to 1.00.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:

54



--------------------------------------------------------------------------------



 



          (a) The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within five Business Days after the same becomes due
and payable;
          (b) Any representation or warranty made by the Borrower herein or by
the Borrower in any certificate, document or financial or other statement
furnished by it in connection with this Agreement shall prove to have been
incorrect in any material respect when made;
          (c) (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d), (e), (h), (i) or (j), 5.02
or 5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Agent or any Lender;
          (d) The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to Debt in excess of the aforesaid
threshold amount; or any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Debt and shall continue after
the applicable grace period, if any, specified in such agreement or instrument,
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any Debt in excess of the
aforesaid threshold amount shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof;
          (e) (i) The Borrower or any of its Subsidiaries shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally; (ii) the Borrower or any of its Subsidiaries shall
make a general assignment for the benefit of creditors; (iii) any proceeding
shall be instituted by or against the Borrower or any of its Subsidiaries
seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts or a substantial part of its assets under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect (“Debtor Relief Law”), or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property under any Debtor Relief Law, and, in
the case of any such proceeding instituted against it (but not instituted by
it), either such proceeding shall remain undismissed or unstayed for a period of
60 days, or any of the actions sought in such proceeding (including the entry of
an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or (iv) the Borrower or any of its Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
clause (ii) or (iii) of this subsection (e);

55



--------------------------------------------------------------------------------



 



          (f) Judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer has been notified of, and has not disputed the claim made for payment
of, the amount of such judgment or order;
          (g) (i) Any Person (other than the Borrower) or two or more Persons
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 35% or
more of the combined voting power of all Voting Stock of the Borrower; or
(ii) during any period of 24 consecutive months, commencing after the date of
this Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower shall cease for any reason (other than due to death or
disability) to constitute a majority of the board of directors of the Borrower
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by a majority of the remaining
members of the board of directors of the Borrower or (y) nominated for election
by, or whose nomination for election is recommended by, a majority of the
remaining members of the board of directors of the Borrower and thereafter
elected as directors by the shareholders of the Borrower);
          (h) The Borrower or any of its ERISA Affiliates shall incur liability
in excess of $50,000,000 in the aggregate as a result of one or more of the
following: (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or
          (i) the non-compliance by the Borrower or any of its Subsidiaries with
any terms or provisions of any applicable HMO Regulation or Insurance Regulation
pertaining to the fiscal soundness, solvency or financial condition of the
Borrower or any of its Subsidiaries and such non-compliance shall not have been
cured or waived within 30 days after the applicable statutory grace period (if
any), if such non-compliance could reasonably be expected to have a Material
Adverse Effect;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided,

56



--------------------------------------------------------------------------------



 



however, that in the event of an event described in Section 6.01(e)(ii),
(iii) or (iv) with respect to the Borrower, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such other amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to 102% of the aggregate L/C
Exposure or (b) make such other arrangements in respect of the outstanding
Letters of Credit as shall be acceptable to the Required Lenders. If at any time
the Agent determines that any funds held in the L/C Cash Collateral Account are
subject to any right or claim of any Person other than the Agent and the Lenders
or that the total amount of such funds is less than 102% of the aggregate L/C
Exposure, the Borrower will, forthwith upon demand by the Agent, pay to the
Agent, as additional funds to be deposited and held in the L/C Cash Collateral
Account, an amount equal to the excess of (a) 102% of the aggregate L/C Exposure
over (b) the total amount of funds, if any, then held in the L/C Cash Collateral
Account that the Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit, to the extent funds are on
deposit in the L/C Cash Collateral Account, such funds shall be applied to
reimburse the Issuing Banks to the extent permitted by applicable law. After
(i) no Event of Default shall be continuing or (ii) all such Letters of Credit
shall have expired or been fully drawn upon and all other obligations of the
Borrower hereunder and under the Notes shall have been paid in full, the
balance, if any, in such L/C Cash Collateral Account shall be returned to the
Borrower.
ARTICLE VII
THE AGENT
          SECTION 7.01. Authorization and Action. Each Lender (in its capacity
as a Lender or an Issuing Bank, as applicable) hereby appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
and discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including enforcement or collection of the Notes), the Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Agent shall not be required to take any action that
exposes the Agent to personal liability or that is contrary to this Agreement or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law. The Agent agrees to give to each

57



--------------------------------------------------------------------------------



 



Lender prompt notice of each notice given to it by the Borrower pursuant to the
terms of this Agreement.
          SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assumption Agreement entered into by an
Assuming Lender as provided in Section 2.18 or an Assignment and Acceptance
entered into by such Lender, as assignor, and an Eligible Assignee, as assignee,
as provided in Section 8.07; (ii) may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or other form of electronic communication satisfactory to the Agent) believed by
it to be genuine and signed or sent by the proper party or parties.
          SECTION 7.03. JPMCB and Affiliates. With respect to its Commitments,
the Advances made by it and the Note issued to it, JPMCB shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include JPMCB in its individual capacity.
JPMCB and its Affiliates may accept deposits from, lend money to, act as trustee
under indentures of, accept investment banking engagements from and generally
engage in any kind of business with, the Borrower, any of its Subsidiaries and
any Person who may do business with or own securities of the Borrower or any
such Subsidiary, all as if JPMCB were not the Agent and without any duty to
account therefor to the Lenders. The Agent shall have no duty to disclose any
information obtained or received by it or any of its Affiliates relating to the
Borrower or any of its Subsidiaries to the extent such information was obtained
or received in any capacity other than as Agent.
          SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent or any other Lender and
based on the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at

58



--------------------------------------------------------------------------------



 



the time, continue to make its own credit decisions in taking or not taking
action under this Agreement.
          SECTION 7.05. Indemnification. (a) Each Lender agrees to indemnify the
Agent (to the extent not promptly reimbursed by the Borrower and without
limiting any obligation of the Borrower to do so) from and against such Lender’s
Ratable Share of any and all liabilities, obligations, losses, damages, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent in its capacity as such under this Agreement (collectively,
the “Indemnified Costs”), provided that no Lender shall be liable for any
portion of the Indemnified Costs resulting from the Agent’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its Ratable Share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this
Section 7.05(a) applies whether any such investigation, litigation or proceeding
is brought by the Agent, any Lender or a third party.
          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower and without limiting any
obligation of the Borrower to do so) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against any such
Issuing Bank in any way relating to or arising out of this Agreement or any
action taken or omitted by such Issuing Bank in its capacity as such hereunder
or in connection herewith; provided, however, that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including fees and
expenses of counsel) payable by the Borrower under Section 8.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower.
          (c) The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent or such Issuing Bank as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse the Agent
or such Issuing Bank for its Ratable Share of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender’s Ratable Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

59



--------------------------------------------------------------------------------



 



          SECTION 7.06. Successor Agent. (a) The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower and may be removed
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent, which shall be subject to the Borrower’s approval (not to be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000 and which shall
be subject to the Borrower’s approval (not to be unreasonably withheld or
delayed) unless an Event of Default has occurred and is continuing.
          (b) Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, discretion, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement arising thereafter. After any retiring Agent’s
resignation or removal hereunder as Agent, the provisions of this Article VII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under this Agreement.
          SECTION 7.07. Other Agents. Each Lender hereby acknowledges that
neither the syndication agents nor any other Lender designated as any “agent” on
the cover or signature pages hereof has any liability hereunder other than in
its capacity as a Lender.
ARTICLE VIII
MISCELLANEOUS
          SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and (with respect to amendments) the
Borrower, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Revolving Credit Commitments or of the aggregate unpaid principal amount of the
Advances, or the number of Lenders (including as set forth in the definition of
Required Lenders) that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 8.01; (b) no amendment, waiver
or consent shall, unless in writing and signed by each Lender that is directly
affected by such amendment, waiver or consent, (i) other than as provided in
Sections 2.18 or 2.19, increase any Commitment of such Lender, (ii) reduce or
forgive the principal of, or interest on, the Advances or any fees or other
amounts payable hereunder to such Lender, (iii) other than as provided in
Section 2.19, postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder to such
Lender or (iv) change Section 2.13(a) or 2.15 or the

60



--------------------------------------------------------------------------------



 



definition of Ratable Share in a manner that would alter the ratable sharing of
payments; and (c) no amendment, waiver or consent shall, unless in writing and
signed by the Required Lenders, the Agent and the Issuing Banks, shall change
Section 2.20 or 2.21; provided, further, that (x) no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks under this Agreement.
          In addition, notwithstanding the foregoing, the consent of a Lender to
an amendment (or amendment and restatement) of this Agreement shall not be
required if, upon giving effect to such amendment (or amendment and
restatement), such Lender shall no longer be a party to this Agreement (as so
amended or amended and restated), the Revolving Credit Commitment of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 2.11, 2.14 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such amendment or amendment and
restatement), such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.
          SECTION 8.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier,
electronic mail and other forms of electronic communication) and mailed,
telecopied, telegraphed, sent by electronic mail or delivered or
(y) communicated as and to the extent set forth in Section 8.02(b) and in the
proviso to this Section 8.02(a), addressed as follows: If to the Borrower, at
its address at 6705 Rockledge Drive, Suite 900, Bethesda, Maryland 20817,
Attention: Chief Financial Officer, with a copy to General Counsel; if to any
Initial Lender, at its Domestic Lending Office specified opposite its name on
Schedule I hereto; if to any other Lender, at its Domestic Lending Office
specified in the Assumption Agreement or the Assignment and Acceptance pursuant
to which it became a Lender; and if to the Agent, at its address at 10 South
Dearborn, Floor 07, Chicago, Illinois 60603-2003, Attention: Joyce King, with a
copy to 395 North Service Road, 3rd Floor, Melville, New York 11747, Attention:
Alicia Schreibstein; or, as to the Borrower or the Agent, at such other address
as shall be designated by such party in a written notice to the other parties
and, as to each other party, at such other address as shall be designated by
such party in a written notice to the Borrower and the Agent; provided that
materials required to be delivered pursuant to Section 5.01(i)(i), (ii) or
(iii) shall be delivered to the Agent as specified in Section 8.02(b) or as
otherwise specified to the Borrower by the Agent. All such notices and
communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VII shall not be
effective until received by the Agent. Delivery by telecopier or e-mail of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.
          (b) So long as JPMCB or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(i)(i), (ii) and (iii) shall be
either (x) delivered to the Agent in an electronic medium in a format acceptable
to the Agent and the Lenders by e-mail at

61



--------------------------------------------------------------------------------



 



large.corporate.agency@jpmchase.com or (y) deemed to have been delivered when
the Borrower provides notice to the Agent by e-mail at
large.corporate.agency@jpmchase.com that such materials are posted on the SEC’s
website at www.sec.gov. The Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including
any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that,
if requested by any Lender, the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
          SECTION 8.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal, consultant
and audit expenses (subject to any limitations thereon previously agreed by the
Borrower and the Agent) and (B) the reasonable fees and expenses of counsel for
the Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement; provided, however, that, so
long as no Default shall have occurred and be continuing, the Borrower shall not
be responsible for the fees and expenses of more than one firm. The Borrower
further agrees to pay on demand all costs and expenses of the Agent and the
Lenders, if any (including reasonable counsel fees and expenses), in connection
with the

62



--------------------------------------------------------------------------------



 



enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes and the other documents to be delivered hereunder,
including reasonable fees and expenses of counsel for the Agent and each Lender
in connection with the enforcement of rights under this Section 8.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) the Notes, this
Agreement, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Advances, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence, willful misconduct or material breach in bad faith of its
express contractual obligations hereunder. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances. The Borrower further agrees to pay any civil penalty
or fine assessed by OFAC against the Agent or any Lender, and all reasonable
costs and expenses (including reasonable counsel fees and expenses) incurred in
connection with the defense thereof, as a result of conduct by the Borrower that
violates a sanction enforced by OFAC.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08(e), 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including any loss (including loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance (but without duplication of any obligation of the Borrower under
Section 2.11 or any other provision of this Agreement).

63



--------------------------------------------------------------------------------



 



          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 8.05. Right of Setoff. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured; provided that, in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.20 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Banks and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Agent a statement describing in reasonable
detail the obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. Each Lender agrees promptly to notify the Borrower after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender and its Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender and its Affiliates
may have. Notwithstanding anything to the contrary contained herein or in any
other Loan Document, each Lender expressly waives its right of setoff (and any
similar right including bankers’ liens) with respect to deposit accounts in
which have been deposited payments received under Medicare, Medicaid, TRICARE
and other health care programs of the United States or any state (including the
District of Columbia) thereof and any agency or other Governmental Authority
thereof.
          SECTION 8.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
          SECTION 8.07. Assignments and Participations. (a) Each Lender may and,
if demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.11 or 2.14 or a suspension of Eurodollar Rate Advances pursuant to
Section 2.12 and only if no Event of Default has occurred and is continuing)
upon at least five Business Days’ notice to such Lender and the Agent, will
assign to one or more Persons (other than an Ineligible Institution) all or a

64



--------------------------------------------------------------------------------



 



portion of its rights and obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment or Letter of Credit Commitment, the
Advances owing to it, its participations in Letters of Credit and the Note or
Notes held by it); provided, however, that (i) each such assignment shall be of
a constant, and not a varying, percentage of all rights and obligations under
and in respect of the Facilities so assigned, (ii) except in the case of an
assignment to a Person that, immediately prior to such assignment, was a Lender
or an Affiliate of a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Revolving Credit Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event be less than $10,000,000 or an integral multiple
of $1,000,000 in excess thereof, unless the Borrower and the Agent otherwise
agree, (iii) each such assignment shall be to an Eligible Assignee, (iv) each
such assignment made as a result of a demand by the Borrower pursuant to this
Section 8.07(a) shall be arranged by the Borrower after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Borrower pursuant to this
Section 8.07(a) unless and until such Lender shall have received, as
consideration for such assignment, one or more payments from either the Borrower
or one or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Advances owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement, and
(vi) the parties to each such assignment shall execute and deliver to the Agent,
for its acceptance and recording in the Register, an Assignment and Acceptance,
together with any Note subject to such assignment and a processing and
recordation fee of $3,500 payable by the parties to each such assignment other
than the Borrower; provided, however, that in the case of each assignment made
as a result of a demand by the Borrower, such recordation fee shall be payable
by the Borrower except that no such recordation fee shall be payable in the case
of an assignment made at the request of the Borrower to an Eligible Assignee
that is an existing Lender. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.11, 2.14 and 8.04 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender’s rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this

65



--------------------------------------------------------------------------------



 



Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
          (d) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable Ratable Share of Advances
previously requested but not funded by such Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, each Issuing Bank and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full Ratable
Share of all Advances and participations in Letters of Credit. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs. Except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

66



--------------------------------------------------------------------------------



 



          (e) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (f) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates or an Ineligible
Institution) in or to all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment, the Advances owing to
it and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including its Commitment to the Borrower
hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder subject to such participation, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation. The Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.11, 2.14 and 8.04(c) (subject to the requirements and
limitations therein, including the requirements under Section 2.14(e) (it being
understood that the documentation required under Section 2.14(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such participant (A) agrees to be subject to the
provisions of Sections 2.15 and 2.22, as if it were an assignee under paragraph
(b) of this Section, and (B) shall not be entitled to receive any greater
payment under Sections 2.11 or 2.14, with respect to any participation, than its
participating Lender would have been entitled to receive. To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 8.05 as though it were a Lender, provided such participant agrees to be
subject to Section 2.15 as though it were a Lender.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement (including the Advances owing to it and any Note
or Notes held by it) in favor of any Federal Reserve Bank in accordance with
Regulation A of the Board.
          (h) Notwithstanding anything to the contrary contained herein, if at
any time any Lender that is also an Issuing Bank assigns all of its Revolving
Credit Commitment and Advances pursuant to subsection (a) above, such Lender
may, upon 30 days’ notice to the

67



--------------------------------------------------------------------------------



 



Borrower and the Lenders, resign as Issuing Bank. In the event of any such
resignation as Issuing Bank, the Borrower shall be entitled to appoint from
among the Lenders a successor Issuing Bank hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as Issuing Bank. If any such Lender resigns as
Issuing Bank, it shall retain all the rights and obligations of an Issuing Bank
hereunder with respect to all Letters of Credit issued by it in such capacity
outstanding as of the effective date of its resignation as Issuing Bank
(including the right to require the Lenders to make Advances or fund
participations in respect thereof pursuant to Section 2.03(b)).
          SECTION 8.08. Confidentiality. Each of the Agent, the Lenders and each
Issuing Bank agrees to maintain the confidentiality of the Borrower Information
(as defined below), except that Borrower Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives on a “need to know basis” (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Borrower Information and instructed to keep such Borrower Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it or its Affiliates (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 8.08, to (i) any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder, (iii) any rating agency
in connection with the rating of the Borrower or its obligations, or (iv) the
CUSIP Service Bureau or any similar organization, (g) with the consent of the
Borrower or (h) to the extent such Borrower Information (x) becomes publicly
available other than as a result of a breach of this Section 8.08 or (y) becomes
available to the Agent, any Lender, any Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
          For purposes of this Section 8.08, “Borrower Information” means all
information received from the Borrower or any of its Subsidiaries relating to
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Agent, any Lender or
any Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower
or any of its Subsidiaries; provided that, in the case of information received
from the Borrower or any of its Subsidiaries after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Borrower Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Borrower Information as such Person would
accord to its own confidential information.

68



--------------------------------------------------------------------------------



 



          SECTION 8.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 8.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.
          SECTION 8.11. Jurisdiction, Etc. (a) The Borrower hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
Notes, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
New York State court or, to the extent permitted by law, in such federal court.
The Borrower hereby consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the Agent
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or the Notes in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          SECTION 8.12. No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit; provided that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not special,
indirect, consequential or punitive, damages suffered by the Borrower that the

69



--------------------------------------------------------------------------------



 



Borrower proves were caused by (i) such Issuing Bank’s willful misconduct, gross
negligence or material breach in bad faith of its express contractual
obligations hereunder in determining whether documents presented under any
Letter of Credit comply with the terms of the Letter of Credit or (ii) such
Issuing Bank’s willful failure to make lawful payment under a Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation.
          SECTION 8.13. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act. The Borrower shall provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Agent or any Lenders in order to assist the Agent
and the Lenders in maintaining compliance with the Patriot Act.
          SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent
and the Lenders hereby irrevocably waives all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.
          SECTION 8.15. No Fiduciary Duty. The Agent, each Lender and their
Affiliates (collectively, solely for purposes of this Section, the “Lenders”),
may have economic interests that conflict with those of the Borrower, its
stockholders and/or its Affiliates. The Borrower agrees that nothing in the Loan
Documents or otherwise will be deemed to create an advisory, fiduciary or agency
relationship or fiduciary or other implied duty between any Lender, on the one
hand, and the Borrower, its stockholders or its Affiliates, on the other. The
Borrower acknowledges and agrees that (a) the transactions contemplated by the
Loan Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and the Borrower, on the other, and (b) in connection therewith and
with the process leading thereto, (i) no Lender has assumed an advisory or
fiduciary responsibility in favor of the Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to the Borrower except the obligations expressly set forth in
the Loan Documents and (ii) each Lender is acting solely as principal and not as
the agent or fiduciary of the Borrower, its management, stockholders, creditors
or any other Person. The Borrower acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. The Borrower agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a

70



--------------------------------------------------------------------------------



 



fiduciary or similar duty, to the Borrower in connection with such transaction
or the process leading thereto.
          SECTION 8.16. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

71



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            COVENTRY HEALTH CARE, INC.,
as Borrower
      By:   /s/ Randy P. Giles        Name: Randy P. Giles      
Title:   Executive Vice President,
            Chief Financial Officer and Treasurer    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION,
as Agent
      By:   /s/ Alicia T. Schreibstein        Name: Alicia T. Schreibstein      
Title:   Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            INITIAL LENDERS:



JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ Alicia T. Schreibstein        Name: Alicia T. Schreibstein      
Title:   Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ Maureen P. Maroney        Name: Maureen P. Maroney      
Title:   Authorized Signatory    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Yinghua Zhang        Name: Yinghua Zhang       Title:   Vice
President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:   /s/ Alicia Borys        Name: Alicia Borys       Title:   Vice
President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:   /s/ Andrea S. Chen        Name: Andrea S. Chen      
Title:   Director    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS BANK USA
      By:   /s/ Mark Walton        Name: Mark Walton       Title:   Authorized
Signatory    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              UBS LOAN FINANCE LLC
      By:   /s/ Irja R. Otsa    /s/ April Varner-Nanton      Name: Irja R. Otsa
  April Varner-Nanton     Title:   Associate Director
            Banking Products Services, US   Director
Banking Products Services, US  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ John M. Langenderfer        Name: John M. Langenderfer      
Title:   Senior Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.
      By:   /s/ Michael Tschida        Name: Michael Tschida       Title:   Vice
President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            FIFTH THIRD BANK
      By:   /s/ Michelle J. Bahner        Name: Michelle J. Bahner      
Title:   Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BB&T BANK
      By:   /s/ Glenn A. Page        Name: Glenn A. Page       Title:   Senior
Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



              CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
      By:   /s/ Ari Bruger    /s/ Rahul Parmer     Name: Ari Bruger   Rahul
Parmer     Title:   Vice President   Associate  

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            UMB BANK, N.A.
      By:   /s/ Kurt Kastendick        Name: Kurt Kastendick       Title:   Sr.
Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CHANG HWA COMMERCIAL BANK LTD.,
NEW YORK BRANCH
      By:   /s/ Eric Y.S. Tsai        Name: Eric Y.S. Tsai       Title:   V.P. &
General Manager    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            E. SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH
      By:   /s/ Edward Chen        Name: Edward Chen       Title:   VP & General
Manager    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            INITIAL ISSUING BANKS:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION
      By:   /s/ Alicia T. Schreibstein        Name: Alicia T. Schreibstein      
Title:   Vice President    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
      By:   /s/ Maureen P. Maroney        Name: Maureen P. Maroney      
Title:   Authorized Signatory    

[Signature Page to Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
      By:   /s/ Yinghua Zhang        Name: Yinghua Zhang       Title:   Vice
President    

[Signature Page to Credit Agreement]

 